Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129289                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 129289     

                                                                    COA: 258676      

                                                                    Wayne CC: 93-012011

  DWAYNE EDWARD JONES,

          Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the June 24, 2005 order
  of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the defendant’s application for leave to appeal, including the issue of
  whether defendant is entitled to an evidentiary hearing on the question whether he is
  entitled to a new trial on the basis of newly discovered evidence.

        The application for leave to appeal remains pending.

         KELLY, J., would remand this case to the Wayne Circuit Court for an evidentiary
  hearing.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2006                    _________________________________________
           d0120                                                               Clerk